946 A.2d 1021 (2008)
194 N.J. 503
In the Matter of Katrina F. WRIGHT, an Attorney at Law.
D-125 September Term 2007
Supreme Court of New Jersey.
May 5, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-07-392, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that KATRINA F. WRIGHT of WILLINGBORO, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that KATRINA F. WRIGHT is hereby reprimanded; and it is further
*1022 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.